UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period:February 28, 2015 Item 1. Reports to Stockholders. Semi-Annual Report Morgan Dempsey Small/Micro Cap Value Fund (MITYX) February 28, 2015 Investment Adviser Morgan Dempsey Capital Management, LLC 111 Heritage Reserve Suite 200 Menomonee Falls, Wisconsin 53051 Phone: 877-642-7227 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 7 INVESTMENT HIGHLIGHTS 9 SCHEDULE OF INVESTMENTS 11 STATEMENT OF ASSETS AND LIABILITIES 15 STATEMENT OF OPERATIONS 16 STATEMENTS OF CHANGES IN NET ASSETS 17 FINANCIAL HIGHLIGHTS 18 NOTES TO FINANCIAL STATEMENTS 19 NOTICE OF PRIVACY POLICY & PRACTICES 25 ADDITIONAL INFORMATION 26 Dear Shareholders, After a small cap run of superior returns in 10 of the last 13 calendar years (2002-2014), there was a reversion in the investment cycle to large and mid-capitalization equities which became pronounced after July 6, 2014.As a Small and Micro-Cap Fund, this market shift negatively impacted our performance relative to larger Small and Mid-Cap stocks and investors.In the second half of 2014, providing another headwind to the Fund’s performance, the market rewarded low quality/high debt and high beta stocks even in the value space. Our belief is that the continued low cost of capital (low interest rates) has favored highly leveraged companies, which of course the Fund does not own.Conversely, investors abandoned stocks operating tangible asset intensive businesses, which have high quality low debt balance sheets, who invest heavily back into their companies, and who havea history of strong cyclical earnings power, which of course are the kind of companies the Fund likes to own.The Fund is overweight Cyclicals, which were hit hard; Industrial, Energy and Materials posted weaker competitive total returns, which were often divergent from the strength of underlying fundamental businesses. Beginning in the third quarter of 2014, then accelerating into the fourth quarter, the Energy Sector was hit especially hard by the drop in oil prices.In the Energy sector, our selections outperformed those of the index, but our overweight in this sector hurt overall performance.Several of our “tilt stocks”, or largest positions, saw significant declines in Q3 and Q4 of 2014 due to their cyclicality, strong balance sheets, and/or presence in the Energy Sector. Continued risk to the economic landscape in the U.S. As we have stated in the past, the Affordable Health Care Act, Federal regulation expansion, and the growing Federal deficit are major risks to the economy and to the equity markets, all of which stem from the current Administration’s corrosive policies. Potential Opportunities If the economy improves, and that strength is reflected in the Q1 2015 earnings, we expect the Federal Reserve to make good on its stated intention to raise interest rates.We believe even a modest increase may provide the needed catalyst for equity investors to shift away from highly leveraged, high beta stocks, and begin to favor low debt, strong balance sheet companies. If the economy has weakened, and that weakness is reflected in the Q1 2015 earnings, we expect the equity markets to respond by moving to more defensive, low debt, strong balance sheet companies. Either way, we believe the Fund should be well positioned for the last six months of the Fund’s fiscal year ending August 31, 2015. Issue Specific The following were our strongest performing companies and our weakest performing companies for the six month period ended February 28, 2015: Top 3 Contributors for the six month period ended February 28, 2015: Avg. Weight Total Return Total Contribution to Return LAKE: 0.73% 61.66% 0.89% JOUT: 2.20% 27.31% 0.55% MCS: 4.95% 8.21% 0.48% 3 Lakeland Industries (LAKE) Lakeland Industries is a manufacturer of safety garments and accessories for the industrial protective clothing market. One of the suits that Lakeland manufactures is a chemical suit called the ChemMAX1. This suit is being used to protect people from Ebola. The Ebola crisis has caused an increased demand for Lakeland’s suits and the company has increased capacity for manufacturing the ChemMAX1 by 50%. The suit costs between $25 and $50, is designed to be disposable, and has a shelf life of 5 to 7 years. We trimmed this position during the year as the position size became substantially larger than intended, and as its valuation normalized and Ebola fears diminished. Lakeland has also decided to walk away from its operations in Brazil which we think will have a favorable impact going forward. Johnson Outdoors (JOUT) Johnson Outdoors, Inc. manufactures and markets branded seasonal, outdoor recreation products used primarily for fishing, diving, paddling, and camping. After an unusually long winter in 2013, sales rose across Johnson’s markets. New products continued to drive demand in watercraft and marine electronics sales. The company was also coming off of a previously bad quarter attributed to inclement weather. Marcus Corporation (MCS) The Marcus Corporation is engaged in lodging and the entertainment business, primarily movie theaters and hotels, and they continued to deliver strong operating performance. The theater segment generally outperformed the industry even during periods when blockbuster movies were not being produced. The company continued to find new ways to motivate movie goers, and we expect investments made over the past few years in their theaters can continue to produce positive results. Hotel performance is a bit underwhelming, but recent improvements at many of Marcus’s properties should help in a difficult hotel environment. Bottom 3 Contributors for the six month period ended February 28, 2015: Avg. Weight Total Return
